DETAILED ACTION
	This action is made in response to the request for continued examination filed on October 8, 2020.  This action is made non-final.	
	Claims 1, 3-6, 8, 10, 12, 14-17, 19, 23, 25-28, 31-36, 38-43 are pending.  Claims 2, 7, 9, 11, 13, 18, 20-22, 24, 29-30, and 37 have been previously cancelled.  Claim 43 is presently cancelled.  Claims 1, 4-5, 12, 15-16, 23, 26-27, 32, 34, 36, and 38 have been amended. Claims 1, 12, and 23 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.
 

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims and 1, 3-6, 8, 10, 12, 14-17, 19, 23, 25-28, 31-36, 38-42 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to independent claims 1, 12, and 23, the claims recite “determine a sequential order of the contextual screens based on the current context of the apparatus” and “in response to a change of the current context at the first screen, automatically present a second screen…”.  However, a review of the specification fails to provide adequate support for the newly added claim limitations.  Applicant’s originally filed specification, in [0182] appears to be the only mention in which a sequential order is determined.  However, [0182] merely states that contextual screens may be arranged based on usage patterns of a user and fails to disclose that an order is based on the current 
The dependent claims, 3-6, 8, 10, 14-17, 19, 25-28, 31-36, and 38-42 fail to resolve the 112 deficiency of their parent claims and are similarly rejected.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 10, 12, 14-17, 19, 23, 25-28, 31-36, and 38-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to independent claims 1, 12, and 23, the claims recite “determine a sequential order of the contextual screens based on the current context of the apparatus”.  Though it is commonly understood as to how content is presented based on context, it is unclear as to how the ordering of the screens occurs based on the current context of the apparatus.  In other words, it is unclear as to how the apparatus arranges one content item before another based solely on the time being 7pm or being located at a user’s home.  A review of Applicant’s specification further adds to the uncertainty as [0182] states that the contextual screens are arranged based on usage patterns, and fails to teach that the ordering is based solely on the current context of the apparatus.  It is noted that a usage pattern necessarily is a component of time and could, therefore, be interpreted as a part of the current context.  For the purposes of compact prosecution, the claim will be interpreted as “determine a sequential order of the contextual screens based on at least part of the current context of the apparatus”.  Accordingly, any reference teaching arranging of content based at least in part on time, usage, or frequency reads upon the claimed limitation.
The dependent claims, 3-6, 8, 10, 14-17, 19, 25-28, 31-36, and 38-42 fail to resolve the 112 deficiency of their parent claims and are similarly rejected.
Additionally, independent claims 1, 12, and 23 recite “wherein each contextual screen is to be presented separately according to the sequential order” and “in response to a change of the current context at the first screen, automatically present a second screen of the plurality of screens in the first level of the GUI hierarchy…wherein the second screen corresponds to the changed context”.  As a first matter, it is unclear as to whether “the second screen” is a “contextual screen” as it corresponds to context.  In the event “the second screen” is a “contextual screen”, it is further unclear as to how the second screen is automatically presented based on a change of the current usage pattern, which is the context in which the contextual screens are sequentially ordered (see 112, first rejection above). While it is generally understood how a recently/frequently used content can be automatically displayed based on a change in context, in the currently recited claims, the “current context” is interpreted as being “usage patterns”.  It is unclear as to how the usage pattern changes without user input (to a particular content) so that the screen is automatically changed in response to the changed usage pattern.  In other words, changing a usage pattern necessarily requires some user input (to a particular content) to determine usage and, therefore, it is unclear how the display of content is performed automatically (i.e., without user input).  For instance, content items A, B, and C are arranged sequentially based on their usage patterns where A and B have been accessed 4 times and C has been accessed 3 times. Suppose user accesses item B, thus changing its usage pattern (i.e., current context) to having been accessed 5 times.  It is unclear as to how any of the content 
In so much as “a second screen” is not to be interpreted as a “contextual screen” is unclear as to how they are distinct as the second screen corresponds to contextual data.  Appropriate correction is required.
The dependent claims, 3-6, 8, 10, 14-17, 19, 25-28, 31-36, and 38-42 fail to resolve the 112 deficiency of their parent claims and are similarly rejected.

Claim Interpretation
	The broadest reasonable interpretation of a “home screen” is an introductory screen displayed on a device from which a user is able to access particular functions.  The broadest reasonable interpretation will apply to the claims since neither the claims nor the specification provide further description and/or definition of a “home screen”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 12, 23, 31, 33, 35, and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pozzo Di Borgo et al. (USPPN: 2013/0142016; hereinafter Pozzo) in further view of Krishnamurthi (USPPN: 2013/0080890; hereinafter Krishnamurthi) and Shiplacoff et al. (USPPN: 2010/0095240; hereinafter Shiplacoff).
As to claim 1, Pozzo teaches an apparatus (e.g. see Abstract) comprising:
one or more processors (e.g. see Fig. 1, [0040]); and
a memory coupled to the processors comprising instructions executable by the processors (e.g. see Fig. 1, [0040]), the processors being operable when executing the instructions to:
	identify, for each of a plurality of screens in a first level of a graphical user interface (GUI) hierarchy, whether the screen is: a fixed screen that is always accessible for display within the first level of the GUI hierarchy regardless of a current context of the apparatus; or a contextual screen that is accessible for display within the first level of the GUI hierarchy based on the current context of the apparatus (e.g., see Fig. 6, [0070], [0072] teaching customizable screens associated with different modes, wherein a user can add/delete or otherwise modify the modes and/or corresponding screens.  Accordingly, it would have at least been obvious that at least certain screens are available in all modes, such as those associated with a watch and/or time capabilities.  Pozzo additionally teaches at least some of the screens can be contextual such as screens displaying time elapsed since a particular event, which is consistent with at least [0197] of Applicant’s specification as a type of contextual screen);
	identify a home screen for the first level of the GUI hierarchy (e.g., see Fig. 6 and [0072] teaching a home screen, aka “starting card”);
	created, based on the current context of the apparatus and one or more contextual screens corresponding to that context, a layout for the first level of the GUI hierarchy wherein the home screen separates every fixed screen in the layout from every contextual screen in the layout (e.g., see Fig. 6, [0070]-[0072] teaching creating a layout of screens that can be modified such that a home screen separates different groupings of screens including “fixed” screens such as screens for displaying the time, calendar, etc. and “contextual” screens such as those displaying the respective number of days/hours since a particular event.  It is noted the relative time is a “current context of the apparatus” wherein based on the current time and the presence of a time/event-dependent screen (e.g., cards 210-213) at least one or more contextual screens are displayed such that a home screen separates it from other fixed screens);
	present on the display of the apparatus a first screen in the first level of a graphical user interface (GUI) hierarchy, the first screen occupying a substantial portion of the display when presented (e.g., see Fig. 6 wherein each screen occupies a substantial portion of the display when presented); and

In the same field of endeavor of graphical user interfaces, Krishnamurthi teaches displaying a contextual screen that is accessible for display based on the current context of the apparatus (e.g., see Figs. 3, 6, [0003], [0016], [0017], [0042], [0065], [0078] teaching a graphical user interface that displays contextual data based on the current context of the device as well as static data wherein the static and contextual data are displayed in a distinguishable and separated manner).  It is noted Krishnamurthi additionally teaches identifying whether data is fixed or contextual in a manner consistent with Applicant’s disclosure (e.g., see [0019], [0069] teaching identifying applications as being static (i.e., fixed) or variable (i.e., contextual) and arranging them based on their type). Accordingly, it would have been obvious to modify Pozzo Di Borgo in view of Krishnamurthi and substitute the type of contextual screens of Pozzo Di Borgo with the type of contextual screens of Krishnamurthi to provide a dynamic user interface that allows a user to easily access desired programs and information based on a given context (e.g., see [0002]-[0003] of Krishnamurthi), thus making a user interface that is more convenient to a user.
Pozzo-Krishnamurthi further teach in response to a change of the current context at the first screen, automatically present a second screen of the plurality of screens in the first level of the GUI hierarchy, the second screen occupying the substantial portion of the display when presented and the remaining screens of the plurality of screens not being presented while the second screen is presented, wherein the second screen corresponds to the changed context (e.g., see 112 rejection above.  See also [0020], [0028], [0077]-[0079] of Krishnamurthi wherein in response to a change of the current context at a first screen, automatically presenting content associated with the changed context.  See also Fig. 6 of Pozzo wherein contextual screen are displayed occupying a substantial portion of the display when presented and the remaining screens of the plurality of screens not being presented while a current screen is displayed). 
While Krishnamurthi teaches that presentation characteristics, including an icon location, may depend on the determined context (e.g., see [0061]) and Pozzo teaches wherein each contextual screen is to be presented separately within the layout of the first level of the GUI hierarchy (e.g., see Fig. 6 of Pozzo), Pozzo-Krishnamurthi fail to explicitly teach determine a sequential order of the contextual screens based on the current context of the apparatus; and wherein the contextual screens are arranged in the determined sequential order in the layout.
However, in the same field of endeavor of graphical user interfaces, Shiplacoff teaches determine a sequential order of the contextual screens based on the current context of the apparatus, wherein each contextual screen is to be presented separately according to the sequential order; and wherein the contextual screens are arranged in the determined sequential order in the layout, and wherein each contextual screen is to be presented separately within the layout of the first level of the GUI hierarchy according to the sequential order (e.g., see 112 rejections above.  See also Figs. 11-13, [0010], [0014], [0096] wherein a plurality of content items can be displayed in sequential order based on their usage data (i.e., current context of the apparatus) and each screen is presently separately within the layout of the first level of the GUI hierarchy according to the sequential order.  It is further noted that Shiplacoff teaches single applications, documents, messages, tasks, or activities are presented as entire screens and would therefore been obvious to modify the teaching of Krishnamurthi to display the plurality of applications as a single screen to make effective use of limited space (e.g., see [0010] of Shiplacoff)).  Accordingly, it would have been obvious to modify Pozzo-Krishnamurthi in view of Shiplacoff to permit a user to conveniently access desired content when limited amount of space is available (e.g., see [0010], [0062], [0132] of Shiplacoff).

As to claim 31, the rejection of claim 1 is incorporated.  Pozzo-Krishnamurthi further teach the apparatus further comprises one or more sensors (e.g., see [0025] of Krishnamurthi teaching a plurality of sensors); and
the processors are further operable when executing the instructions to determine, based on input from at least one of the sensors, the contextual screens that are accessible for display within the first level of the GUI hierarchy (e.g., see [0025] of Krishnamurthi wherein the sensors receive data which is used to determine the context of the device, wherein the device displays content based on its context)

As to claims 12 and 33, the claims differ from claims 1 and 31 in that they are directed towards a method.  However, claims 12 and 33 are drawn to the same limitations as claims 1 and 31 and are rejected to applying the above rationale.

As to claims 23 and 35, the claims differ from claims 1 and 31 in that they are directed towards a computer-readable non-transitory storage media.  However, claims 23 and 35 are drawn to the same limitations as claims 1 and 31 and are rejected to applying the above rationale.
As to claim 41, the rejection of claim 1 is incorporated.  Pozzo-Krishnamurthi teach wherein each contextual screen identifies a mode, function, or application suggested for a user of the apparatus, wherein each mode, function, or application is suggested based on either or both of: the user’s prior activity on the apparatus; and the current context of the apparatus (e.g., see [0017], [0055], [0079], [0080] of Krishnamurthi teaching displaying various applications based on a prediction/probability that the application will be useful to the user (i.e., suggestion) based on monitored user’s actions on the device and/or the current context of the device).

As to claim 42, the rejection of claim 1 is incorporated.  Pozzo-Krishnamurthi teach wherein each contextual screen identifies a mode, application, or function of the apparatus identified as a favorite mode, application, or function by the user of the apparatus (e.g., see [0029], [0072] of Pozzo wherein each screen can correspond to an application or a particular operating mode.  See also [0019], [0033], [0080] of Krishnamurthi teaching each dynamic data can be various applications that can be set according to user preference (i.e., favorite)).

Claims 3-6, 14-17, and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pozzo, Krishnamurthi, and Shiplacoff as applied above, and in further view of Rosenthal (USPPN: 2005/0137470; hereinafter Rosenthal) filed on December 8, 2004 and Kim et al. (USPPN: 2007/0211042; hereinafter Kim) filed March 8, 2007.
As to claim 3, the rejection of claim 1 is incorporated. Pozzo-Krishnamurthi further teach
a device body (e.g. see Fig. 2 of Pozzo) comprising:
	one or more of the processors (e.g. see Fig. 1 of Pozzo);
	the memory (e.g. see Fig. 1, [0040] of Pozzo);
	the display (e.g. see Fig. 6 of Pozzo);
	a rotatable element encircling the display (e.g. see [0019] of Pozzo teaching a several types of mechanical inputs, one of which is a disc around the display); and
	a detector configured to detect rotation of the rotatable element (e.g. see [0019], [0024] of Pozzo);
a band coupled to the device body (e.g. see Fig. 2 of Pozzo); 
Pozzo-Krishnamurthi fail to teach an optical sensor in or on the band.
However, in the same field of endeavor of wearable user interface devices, Rosenthal teaches an optical sensor in or on the band (e.g. see [0070] wherein an optical sensor is placed in or on a wristband).  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Pozzo and Krishnamurthi in view of Rosenthal to easily obtain and display health and biometrics information of the wearer (e.g. see [0067] of Rosenthal).
While Pozzo teaches a rotatable element on the watch display (e.g. see [0019] of Pozzo), for the purposes of compact prosecution, Kim additionally teaches a rotatable element encircling the display (e.g. see Fig. 1, [0020] teaching a ring shaped vessel surrounding the screen which can be rotated in a clockwise and/or counterclockwise direction).  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the above cited references in view of Kim because of the overlapping subject matter to provide controls that are easy to operate for a wearable device (e.g. see [0016] of Kim).

As to claim 4, the rejection of claim 3 is incorporated.  Pozzo-Krishnamurthi-Shiplacoff-Rosenthal-Kim teach in response to a transition event at the first screen, present a second screen of the plurality of screens in the first level of the GUI hierarchy, the second screen occupying the substantial portion of the display when presented and the remaining screens of the plurality of screens not being presented while the second screen is presented, wherein the transition event comprises a clockwise or counterclockwise rotation of the rotatable element (e.g. see Fig. 4, [0019] of Pozzo teaching a rotatable element and wherein in response to a transition event at a screen of the first hierarchy, a second screen is presented which occupies a substantial portion of the display when presented. See also [0079] of Shiplacoff teaching a transition event to navigate to another screen, wherein the subsequent screen occupies a substantial portion of the display.  See also [0016] of Kim wherein the wheel device can be rotated in a clockwise or counterclockwise direction in order to navigate to other displays of the device).

As to claim 5, the rejection of claim 3 is incorporated. Pozzo-Krishnamurthi-Shiplacoff-Rosenthal-Kim teach in response to a transition event at the first screen, present a second screen of the plurality of screens in the first level of the GUI hierarchy, the second screen occupying the substantial portion of the display when presented and the remaining screens of the plurality of screens not being presented while the second screen is presented, wherein the display is a touch-sensitive display; and the transition event comprises a touch input on the display (e.g. see Fig. 4, [0030] of Pozzo wherein a transition event is via a touch-sensitive display and wherein in response to a transition event at a screen of the first hierarchy, a second screen is presented which occupies a substantial portion of the display when presented. See also [0079] of Shiplacoff teaching a transition event to navigate to another screen, wherein the subsequent screen occupies a substantial portion of the display and [0064] teaching a touchscreen).

As to claim 6, the rejection of claim 3 is incorporated Pozzo-Krishnamurthi-Shiplacoff-Rosenthal-Kim teach wherein the touch input comprises swiping the display (e.g. see [0030] of Pozzo wherein touch input is a vertical/horizontal displacement of the finger (i.e., swipe)).

As to claims 14-17, the claims differ from claims 3-6 in that they are directed towards a method.  However, claims 14-17 are drawn to the same limitations as claims 3-6 and are rejected to applying the above rationale.

As to claims 25-28, the claims differ from claims 3-6 in that they are directed towards a computer-readable non-transitory storage media.  However, claims 25-28 are drawn to the same limitations as claims 3-6 and are rejected to applying the above rationale.

Claims 8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pozzo, Krishnamurthi, and Shiplacoff, as applied to above, and in further view of Narayanaswami (USPN: 6,556,222; hereinafter Narayanaswami).
As to claim 8, the rejection of claim 1 is incorporated.  Pozzo-Krishnamurthi-Shiplacoff fail to teach wherein at least one of the contextual screens is associated with an application for remotely controlling a television paired with the apparatus.
However, in the same field of endeavor of graphical user interfaces, Narayanaswami teaches wherein at least one of the contextual screens is associated with an application for remotely controlling a television paired with the apparatus (e.g. see Col. 11 Lines 15-21 wherein the wearable device can be used to control the operation of other devices such as a television).  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Pozzo-Krishnamurthi in view of Narayanaswami to permit a user to conveniently e.g. see Col. 2 Lines 44-50 of Narayanaswami).

As to claim 19, the claim differs from claim 8 in that it is directed towards a method.  However, claim 19 is drawn to the same limitations as claim 8 and is rejected to applying the above rationale.

Claim 10 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pozzo, Krishnamurthi, Shiplacoff, as applied 1 above, and in further view of Kim (USPPN: 2004/0209642; hereinafter Kim ‘642).
As to claim 10, the rejection of claim 1 is incorporated.  Pozzo-Krishnamurthi-Shiplacoff fail to teach wherein at least one of the contextual screens is associated with a camera application.
However, in the same field of endeavor of user interfaces, Kim ‘642 teaches wherein at least one of the contextual screens is associated with a camera application (e.g. see [0025] wherein the mobile device contains a camera with a camera mode).  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Pozzo-Krishnamurthi-Shiplacoff in view of Kim ‘642, in order to rapidly select a menu and various operation modes of a device (e.g. see [0003] of Kim ‘642).

Claims 32, 34, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pozzo, Krishnamurthi, and Shiplacoff, as applied above, and in further view of Bukurak et al. (USPPN: 2011/0263201; hereinafter Bukurak).
As to claim 32, Pozzo-Krishnamurthi-Shiplacoff fail to teach wherein one or more devices are currently paired with the apparatus; and the one or more devices currently paired with the apparatus are each identified by a respective one of the contextual screens.
However, in the same field of endeavor of graphical user interfaces, Bukurak teaches wherein one or more devices currently paired with the apparatus; and the one or more devices currently paired with the apparatus are each identified by a respective one of the contextual screens (e.g. Fig. 7, [0050] wherein it is determined one or more devices that are currently paired with the apparatus and the one or more currently paired devices is displayed on a screen.  In so much as each paired device is to be displayed on a separate screen, Pozzo teaches a plurality of screens in which each screen displays different content and it would have been obvious to display each element as a separate screen to yield the predictable result of providing content on small displays to avoid overcrowding and ensure legibility.  See also Fig. 11, [0010] of Shiplacoff teaching displaying content in a full-screen).  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Pozzo-Krishnamurthi-Shiplacoff in view of Bukurak to easily identify connected devices with which a user may interact (e.g. see [0017] of Bukurak).

As to claim 34, the claim differs from claim 32 in that it is directed towards a method.  However, claim 34 is drawn to the same limitations as claim 32 and is rejected to applying the above rationale.

As to claim 36, the claim differs from claim 32 in that it is directed towards a media.  However, claim 36 is drawn to the same limitations as claim 32 and is rejected to applying the above rationale.

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pozzo, Krishnamurthi, and Shiplacoff, as applied above, and in further view of Ewing et al. (USPPN: 2011/0296351; hereinafter Ewing).
As to claim 38, the rejection of claim 1 is incorporated. Pozzo further teaches teaches in response to a transition event at the first screen, present on the display of the apparatus a second-level home screen associated with the first screen (e.g., see Fig. 6, [0029], [0066] teaching a selection operation in which a user can navigate to a second level of a calendar application);
	determine whether the screen is: a fixed screen that is always accessible for display from the second-level home screen regardless of the current context of the apparatus; or a contextual screen that is accessible for display from the second-level home screen based on the current context of the apparatus (e.g., see Fig. 6, [0070], [0072] teaching customizable screens associated with different modes, wherein a user can add/delete or otherwise modify the modes and/or corresponding screens.  Accordingly, it would have at least been obvious that at least certain screens are available in all modes, such as those associated with a watch and/or time capabilities.  Pozzo additionally teaches at least some of the screens can be contextual such as screens displaying a respective number of days/hours since a particular event.  It is noted that while Pozzo teaches a layout separating fixed screens from contextual screens through a homescreen and further teaches navigating to a second-level hierarchy, Pozzo fails to explicitly teach the particular arrangement for a second-level hierarchy.  However, it would have been obvious to one of ordinary skill in the art to apply a similar layout to a second-level hierarchy for the same rationale of providing customized display of information on a watch (e.g., see [0013] of Pozzo));
	create, based on the current context of the apparatus and one or more second-level contextual screens corresponding to that context, a layout for the second level of the GUI hierarchy wherein the second level home screen separates every second-level fixed screen in the plurality of second-level screens from every contextual screen in the plurality of second level screens (e.g., see Fig. 6, [0070]-[0072] teaching creating a layout of screens that can be modified such that a home screen separates different groupings of screens including “fixed” screens such as screens for displaying the time, calendar, etc. and “contextual” screens such as those displaying the respective number of days/hours since a particular event.  It is noted the relative time is a “current context of the apparatus” wherein based on the current time and the presence of a time/event-dependent screen (e.g., cards 210-213) at least one or more contextual screens are displayed such that a home screen separates it from other fixed screens. It is noted that while Pozzo teaches a layout separating fixed screens from contextual screens through a homescreen and further teaches navigating to a second-level hierarchy, Pozzo fails to explicitly teach the particular arrangement for a second-level hierarchy.  However, it would have been obvious to one of ordinary skill in the art to apply a similar layout to a second-level hierarchy for the same rationale of providing customized display of information on a watch (e.g., see [0013] of Pozzo));
While Pozzo teaches a plurality of different screens customizable by a user wherein at least some of those screens are contextual (e.g., screens displaying the number of days/hours since a given instant), should the features relied upon by the examiner not provide sufficient support, additionally cited Krishnamurthi cures any such deficiency.
In the same field of endeavor of graphical user interfaces, Krishnamurthi teaches displaying a contextual screen that is accessible for display based on the current context of the apparatus (e.g., see Figs. 3, 6, [0003], [0016], [0017], [0042], [0065] teaching a graphical user interface that displays contextual data based on the current context of the device as well as static data wherein the static and contextual data are displayed in a distinguishable and separated manner).  It is noted Krishnamurthi additionally teaches identifying whether data is fixed or contextual (e.g., see [0019], [0069]).  Accordingly, it would have been obvious to modify Pozzo in view of Krishnamurthi to provide a user interface that allows a user to easily access desired programs and information (e.g., see [0002] of Krishnamurthi).
While Pozzo teaches a second-level screen and Shiplacoff teaches a plurality of second-level screens, Pozzo fails to explicitly teach wherein the second-level home screen associated with the first screen is one of a plurality of second-level home screens, each associated with one or more screens in the first level; and determine a plurality of second-level screens accessible from the second-level home screen.  However, in the same field of endeavor of graphical user interfaces, Ewing teaches wherein the second-level home screen associated with the first screen is one of a plurality of second-level home screens, each associated with one or more screens in the first level; and determine a plurality of second-level screens accessible from the second-level home screen (e.g., see Figs. 11, 14-17 teaching determining a plurality of second-level screens accessible from a landing screen of a second-level hierarchy).  Accordingly, it would have been obvious to modify Pozzo-Krishnamurthi-Shiplacoff in view of Ewing to provide for a user interface architecture to easily navigate a set of columns or stacks of items wherein each column/stack can further include various subfolders that can be displayed and browsable (e.g., see [0026]-[0027] of Ewing).

Claims 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pozzo, Krishnamurthi, and Shiplacoff, as applied above, and in further view of Ruthfield et al. (USPN: 6,948,135; hereinafter Ruthfieldand Hansen et al. (USPPN: 2014/0075328; hereinafter Hansen).
As to claim 39, the rejection of claim 1 is incorporated. Pozzo-Krishnamurthi teach wherein each contextual screen represents a mode, application, or function of the apparatus (e.g., see [0029], [0072] of Pozzo wherein each screen can correspond to an application or a particular operating mode.  See also [0019] of Krishnamurthi teaching each dynamic data can be various applications).
 based on a recency of a user’s use.
However, in the same field of endeavor of graphical user interfaces, Ruthfield teaches ordering contextual data based on a recency of a user’s use (e.g., see Fig. 8, 15:9-13, 54-65; 16:15-30 teaching ranking data based on which items have been most recently accessed).  Accordingly, it would have been obvious to modify the frequently used contextual data taught in Krishnamurthi and Shiplacoff with the recently accessed contextual data taught in Ruthfield as a simple substitution of one known type of contextual data for another to yield the predictable result of presenting data that is very likely to be of interest to a user (See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143.  See also 4:35 of Ruthfield).
	Krishnamurthi teaches displaying applications based on their ranking such that highly ranked programs may be presented more prominently than lower-ranked programs (e.g., see [0090]), Pozzo teaches displaying each application/mode on individual screens, and Ruthfield teaches ranking data based on recently accessed.  Accordingly, it would have at least been obvious to display the most recently accessed item in a first position (i.e. more prominent position) from a home screen.  However, should the recited portions not provide sufficient support, additionally relied upon Hansen teaches displaying contextual data one transition event away from the home screen (e.g., see [0193] teaching ranking applications based on priority from a home screen such that highest priority content is placed closest to a home screen whereas less priority content is placed further away from a home screen).  Accordingly, it would have been obvious to modify Pozzo-Krishnamurthi-Shiplacoff-Ruthfield in view of Hansen in order to graphically stress the relevance of content (e.g., see [0193] of Hansen).

As to claim 40, the rejection of claim 1 is incorporated.  Pozzo-Krishnamurthi teach wherein each contextual screen represents a mode, application, or function of the apparatus (e.g., see [0029], [0072] of Pozzo wherein each screen can correspond to an application or a particular operating mode.  See also [0019] of Krishnamurthi teaching each dynamic data can be various applications).
While Krishnamurthi teaches arranging the dynamic content based on recent activity patterns and Shiplacoff teaches arranging content based on frequency of use, Pozzo-Krishnamurthi-Shiplacoff fail to teach order each contextual screen in the first level of the GUI hierarchy based on a recency added to the apparatus.
However, in the same field of endeavor of graphical user interfaces, Ruthfield teaches ordering contextual data based on a recency added to the apparatus (e.g., see 14:49-50, 15:6-30, 16:16:31-39 teaching ranking data based on which items have been most recently added).  Accordingly, it would have been obvious to modify the frequently used contextual data taught in Krishnamurthi and Shiplacoff with the recently added contextual data taught in Ruthfield as a simple substitution of one known type of contextual data for another to yield the predictable result of permitting a user to see new data (See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).
e.g., see [0090]), Pozzo teaches displaying each application/mode on individual screens, and Ruthfield teaches ranking data based on recently added.  Accordingly, it would have at least been obvious to display the most recently added item in a first position (i.e. more prominent position) from a home screen.  However, should the recited portions not provide sufficient support, additionally relied upon Hansen teaches displaying contextual data one transition event away from the home screen (e.g., see [0193] teaching ranking applications based on priority from a home screen such that highest priority content is placed closest to a home screen whereas less priority content is placed further away from a home screen).  Accordingly, it would have been obvious to modify Pozzo-Krishnamurthi-Shiplacoff-Ruthfield in view of Hansen in order to graphically stress the relevance of content (e.g., see [0193] of Hansen).

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179